—Order, Supreme Court, Queens County (James O’Donoghue, J.), entered on or about December 22, 1993, granting plaintiff’s motion for summary judgment, and judgment of foreclosure and sale of the same court and Justice, entered December 9, 1994, unanimously affirmed, with costs.
The IAS Court properly granted summary judgment since plaintiff established a prima facie case for foreclosure of the 1988 mortgage and defendants failed to raise viable defenses or triable issues of material fact (see, East N. Y. Sav. Bank v 924 Columbus Assocs., 216 AD2d 118). The unconditional guarantee specifically provided that the guarantors waived all defenses and counterclaims (cf., Goodridge v Fernandez, 121 AD2d 942, 945). None of the purported inequities related to the mortgage being foreclosed. Defendants had no standing to assert counterclaims arising from the 1990 commitment letter between plaintiff and Maharaja Travel, Inc.
*348As defendants’ counsel was given a copy of the Referee’s report and raised no objection, no hearing was required. We have considered defendants-appellants’ remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Nardelli, JJ.